Citation Nr: 1724440	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a permanent and total disability evaluation for nonservice connected pension purposes.

4.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1963 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to a December 2014 rating decision and an April 2015 statement of the case, the RO considered a July 2014 response to a letter concerning the Veterans Claims Assistance Act of 2000.  The RO also considered treatment records from the Caribbean Health System and the San Juan VA Medical Center.  Upon review of the record, these documents appear to be either missing or incomplete.  Thus, a remand is necessary to obtain these records before adjudicating the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran reports receiving $1,142.00 per month from Social Security, and paying for Medicare Part B.  According to an April 2015 statement of the case, the RO corroborated the Veteran's payment for Medicare Part B and found that he "[did] not pay for Medical Part B."  There is no documentation regarding this corroboration which is of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for hearing loss, tinnitus, and any disorder or combination of disorders that he believes renders him unemployable.  For each named provider the Veteran should identify when he received the care in question.  The Veteran must provide VA with signed authorizations for any private provider identified.  The RO must also contact the Veteran and request that he provide documentation of his payments for supplemental health insurance, to include any Medicare Part B premium payments. 

The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

2.  Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, to include the Veteran Claims Assistance Act Letter dated July 24, 2014; treatment records from Caribbean Health System from July 16, 1999 through December 10, 2014; treatment records from San Juan VA medical center from July 16, 1999 through April 7, 2015; documentation of Social Security benefits; and documentation of the appellant's payment of Medicare Part B premiums.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, and after completing any additional development warranted, to include the completion of any necessary examinations, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




